Citation Nr: 1822883	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-30 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to April 2006.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has submitted a claim for a back disorder, which he asserts was related to motor vehicle accident in December 2003, when his vehicle made contact with an improvised explosive device (IED).  The Veteran underwent a VA examination in February 2013 in which the examiner diagnosed the Veteran with a normal spine, despite a radiologist having seen spondylosis in the Veteran's X-rays.  This examiner ascribed the Veteran's low back symptoms to post-service weight gain as a more likely cause than his in-service accident.  

VA's duty to assist requires VA to provide an adequate examination if there is any indication that the Veteran's disability may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's in-service Humvee incident is referred to several times in his service treatment records, including a January 2005 record.  Further, an MRI report dated July 2015 shows right central/paracentral disc protrusion containing an annular fissure at L4-L5, as well as moderate right foraminal stenosis at L5-S1.  In addition, a February 2017 VA medical center visit note mentions that on examination, the Veteran had tenderness over the right lumbar paraspinals and pain with right lumbar facet loading.  Such a consistent low back symptomatology gives rise to an indication of a current disability that may be associated with the Veteran's service.

The Veteran's VA examiner relied on an X-ray report to conclude that the Veteran's low back symptoms are less likely related to service than to obesity, but this was done without the benefit of the Veteran's July 2015 MRI report.  On remand, the RO should pay particular attention to the MRI report.   Moreover, the Veteran has recently stated that he is currently receiving VA treatment for his back disorder and that these records may be relevant to his claim.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding treatment records from the VA Medical Center in Houston, Texas, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment records, he should be afforded an appropriate opportunity to submit them.

2.  Schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his low back disability.  The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

The examiner should specifically provide opinions as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's low back disability had its onset in, or is etiologically related to, his service, to include the December 2003 vehicular incident.

If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

If the examiner determines that there is no current disability, the examiner must explain how the disability shown in the July 2015 MRI and the February 2017 VA medical center visit has since resolved.  If the examiner determines that there is a current disability, then the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current back disorder was caused by events in service.

3.  After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be issued, and the claims file should be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




